DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.

The new matter rejection given in section 6 of the detailed portion of the office action mailed 28 April 2022 is withdrawn in view of applicant’s claim amendments and arguments filed 28 July 2022.  The art rejection given in section 4 of the detailed portion of the office action mailed 28 April 2022 is also withdrawn in view of applicant’s claim amendments filed 28 July 2022.  A modified ground of rejection based on prior art is given below. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-32, 34-36, 39-49 and 52-62 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. 6,633,019 B1) in view of Fischer et al (U.S. 2009/0311480 A1) or Kammerer et al. (U.S. 2013/0316141 A1) still further in view of Takeshita et al. (U.S. 2017/0305126 A1) still further in view of Eagles et al. (U.S. 2013/0086781 A1).
     Gray teaches a multi-colored top layer of an automotive interior covering, which maybe PVC or polyurethane (col. 3, lines 1-5).  The top layer is on a bottom layer, which maybe a fabric (col. 3, lines 15-21).  A laser is used to form holes in the top layer which expose the bottom layer (abstract).  Gray teaches as prior art holes in automotive interior coverings of about 1 mm in diameter (col. 1, lines 50-60).  The top layer construction may consist of more than two layers (col. 3, lines 1-20).  Kammerer et al teaches a foam layer in a leather type covering that can be used in a motor vehicle, where the PVC foam layer is between a top surface layer and a bottom fabric substrate, where the top and bottom layers are joined to the middle foam layer without the use of a separate adhesive layer (abstract, sections 0045 to 0048).  The middle foam layer may have a thickness of .1 to 1.2 mm (section 0020).  Fischer et al. teaches a polyurethane top layer with a middle urethane foam layer on a fabric support, with all three layers being joined without the use of a separate adhesive (abstract, Figure 1, sections 0034 and 0044).  The middle foam layer maybe between 200 and 1000 microns (section 0036).  Takeshita teaches perforation of skin materials that maybe used as automotive interior coverings in order to allow ventilation (abstract, Figure 1).  The skin materials may comprise a bottom fabric layer, and have multiple top layers of different colors, where the color of the lower top layer is exposed through the perforation of the outermost top layer (sections 0005 and 0006).  The ventilation holes maybe 1.4 mm in diameter and combined may form an open area of 14% in the top surface (sections 0180 and 0181).  Eagles et al. teaches laser perforation and bonding in the same step (section 0088).
   The instant invention claims a laser perforated top layer over an intermediate foam layer on top of a fabric substrate layer.  It would have been obvious to one of ordinary skill in the art to have placed a foam layer under the top layer of Gray in order to provide cushioning because of the teachings of Fischer et al. or Kammerer et al. to have a foam layer between a top layer and a fabric layer, joined to both layers without the use of adhesive.  It further would have been obvious to have used two layers in the top layer of Gray as modified above in order to provide better color contrast, as Gray allows for greater than 2 layers, and Takeshita teaches multiple top layers to provide color contrast.  It further would have been obvious to have provided holes in Gray as modified above with a diameter of about 1 mm and an open area of about 14% because of the teachings of Takeshita that this hole size and percent open area provide good ventilation function in automotive interior coverings.  Variation is the hole size and total area percent are taken as being results effective variables which one of ordinary skill would optimize for a given desired degree of ventilation and weakening of the material by the perforation.  It still further would have been obvious to both perforate and bond by laser in a single step the ventilation holes of Gray as modified above because of the teachings of Eagles et al.

Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
     Applicant’s arguments and amendments were persuasive against the art rejection in the office action mailed 28 April 2022, as noted in section 3 above.  However, applicant’s arguments are not found to be persuasive against the modified rejection given in section 6 above.  In particular applicant argues that the new claim language does not have adhesive layers between the middle foam layer and the top and support layers.  The new references, Kammerer et al. and Fischer et al. both teach middle foam layers joined to top and bottom layers without adhesive.  Regarding Eagles et al., applicant argues that an adhesive is required between the layers before they are perforated and bonded by use of a laser.  Applicant argues that the instant claim language excludes adhesive between the sub layers of the top layer and thus teaches away from Eagles et al.  The examiner disagrees.  Adhesive is only excluded in the instant claims between the middle and top layer and the middle and substrate layer.  It is not excluded between the sub layers of the top layer.  Thus, Gray as modified above in view of Eagles et al. meets the instant claim language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783